Citation Nr: 1720189	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reflects that a VA PTSD examination was conducted in March 2011.  VA received thereafter treatment records from the Charlotte Vet Center suggesting that the Veteran's PTSD had worsened since the 2011 VA examination.  Given this, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also, as remand is necessary, the RO should clarify with the Veteran and his representative whether he seeks a Board hearing in this matter in view of his incongruent requests on VA Form 9 dated in June 2013.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims files, VBMS e-folder, or Virtual VA e-folder.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  The RO should clarify with the Veteran and his representative whether he seeks a Board hearing in this matter.  This should be documented in the claims file.  

3.  The Veteran should be scheduled for a VA examination of his service-connected PTSD to ascertain the severity of the disability using the most recent Disability Benefits Questionnaire for PTSD.  All symptoms to include the severity, frequency, and duration should be indicated.  The examiner should indicate the overall level of occupational and social impairment, to include whether the Veterans' symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  The examiner should indicate the effect of the symptoms associated PTSD on the Veteran's ability to perform the mental and physical acts required for employment, taking into account any medications taken for PTSD.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




